UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 MyOtherCountryClub.com (Exact name of registrant as specified in its charter) Nevada 333-165407 27-0585702 (State or other jurisdiction of Incorporation) (CommissionFile Number) (IRS Employer Identification Number) 18124 Wedge Pkwy, Ste 1050 Reno, NV 89511 (Address of principal executive offices) (775) 232-1950 (Registrant’s Telephone Number) Copy of all Communications to: Michael F. Smith 18124 Wedge Pkwy, Ste 1050 Reno, NV 89511 775-232-1950 or 775-201-8331 fax Securities to be registered pursuant to Section 12(b) of the Act: None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.[] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [] Securities Act registration statement file number to which this form relates: 333-160576 Securities to be registered pursuant to Section 12(g) of the Act: Title of each class to be so registered: Common Shares, par value $0.001 per share INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered MyOtherCountryClub.com (the “Registrant”) hereby incorporates by reference the description of its $.001par value common stock to be registered hereunder in the section captioned “Description of Securities” in the Registrant’s Registration Statement on Form S-1/A (File No 333-165407), as amended and filed with the U.S. Securities and Exchange Commission (the “Commission”) and declared effective on August 11, 2010 (the “Registration Statement”). Item 2. Exhibits The following exhibits are incorporated herein by reference: Exhibit Description Reference Articles of Formation Incorporated herein by reference to Exhibit 3.1 to our Form S-1 effective on August 11, 2010 ByLaws Incorporated herein by reference to Exhibit 3.2 to our Form S-1 effective on August 11, 2010 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. MyOtherCountryClub.com Date: May 17, 2011 By: /s/ Michael F. Smith Name: Michael F. Smith Title: President and Chief Executive Officer 3
